        8:19-cv-00353-SMB Doc # 11 Filed: 09/06/19 Page 1 of 1 - Page ID # 30



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEBRASKA

YOUTUBE, LLC, a Delaware Limited             )
Liability Company,                           )     Case No. 8:19-cv-353
                                             )
                           Plaintiff,        )
                                             )     ENTRY OF APPEARANCE
v.                                           )
                                             )
CHRISTOPHER L. BRADY,                        )
                                             )
                           Defendant.        )



         Daniel E. Klaus and the law firm Rembolt Ludtke LLP hereby enters their appearance

as the counsel of record for Defendant Christopher L. Brady.

         DATED September 6, 2019

                                            CHRISTOPHER L. BRADY, Defendant

                                            By:   REMBOLT LUDTKE LLP
                                                  3 Landmark Centre
                                                  1128 Lincoln Mall, Suite 300
                                                  Lincoln, NE 68508
                                                  (402) 475-5100

                                            By:   /s/ Daniel E. Klaus
                                                  Daniel E. Klaus (#17889)
                                                  dklaus@remboltlawfirm.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this documents via the Court’s CM/ECF
system on September 6, 2019. Any other counsel of record will be served by facsimile
transmission and/or first class mail.


                                                  /s/ Daniel E. Klaus
                                                  Daniel E. Klaus (#17889)

38136.000/4825-6787-4724, v. 1
